  Case: 4:20-cv-00945-RLW Doc. #: 2 Filed: 08/19/20 Page: 1 of 3 PageID #: 13


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

FREDRICK ERNEST GRAHAM,                          )
                                                 )
               Movant,                           )
                                                 )
       V.                                        )          No. 4:20-cv-945-RL W
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
               Respondent.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon review of movant Fredrick Ernest Graham's Motion

Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence. Because the motion is an

unauthorized successive motion, the Court will dismiss this action for want of jurisdiction.

                                      Procedural History

       On August 13, 2015, a jury found movant guilty of being a felon in possession of a

firearm in violation of 18 U.S.C. § 922(g)(l) and 18 U.S.C. § 924(a)(2). United States v.

Graham, No. 4:14-cr-333-RL W-1 (E.D. Mo. 2014). On February 3, 2016, this Court sentenced

movant to serve 105 months' imprisonment, to be followed by three years of supervised release.

Movant appealed, and on February 22, 2017 the United States Court of Appeals for the Eighth

Circuit affirmed this Court's judgment. United States v. Graham, No. 16-1423 (8th Cir. 2016).

       On or about August 27, 2018, movant filed a Motion Under 28 U.S.C. § 2255 to Vacate,

Set Aside, or Correct Sentence. Graham v. United States, No. 4:18-cv-1463-RLW (E.D. Mo.

2018) (hereafter "Graham 1 "). On January 11, 2019, this Court denied the motion after

determining it was untimely, and that movant had failed to show cause why it should not be

dismissed as such. Movant appealed, and on April 12, 2019, United States Court of Appeals for

the Eighth Circuit dismissed the appeal. Graham v. United States, No. 19-1240 (8th Cir. 2019).
    Case: 4:20-cv-00945-RLW Doc. #: 2 Filed: 08/19/20 Page: 2 of 3 PageID #: 14


        Movant initiated the instant action on July 13, 2020 1 by filing a Motion Under 28 U.S.C.

§ 2255 to Vacate, Set Aside, or Correct Sentence, seeking to challenge the same judgment he

challenged in Graham I. Movant avers that the Supreme Court's decision in United States v.

Davis, 139 S. Ct. 2319 (2019) provides a basis to attack his sentence.

                                             Discussion

        As noted above, movant previously filed a§ 2255 motion that was dismissed as untimely.

The instant motion is therefore a "second or successive" motion as defined in 28 U.S.C. §

2255(h). See Diaz-Diaz v. United States, 297 F. App'x 574, 575 (8th Cir. 2008) (per curiam) (a

later motion for collateral relief is considered "second or successive" if the earlier motion was

dismissed as untimely). The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA")

requires a second or successive motion to be certified by the appropriate circuit court of appeals

before it may be filed in the district court. 28 U.S.C. § 2255(h). This requirement is

jurisdictional. Burton v. Stewart, 127 S. Ct. 793, 796 (2007).

        Movant does not aver, nor does independent inquiry reveal, that he has sought, much less

received, authorization from the Eighth Circuit Court of Appeals to bring the instant motion.

Accordingly, this Court lacks jurisdiction to grant the relief requested therein, and must dismiss

the motion. This dismissal will be without prejudice to refiling if, and when, movant obtains the

necessary authorization from the United States Court of Appeals for the Eighth Circuit.

        The Court has considered whether to issue a certificate of appealability. To do so, the

Court must find a substantial showing of the denial of a federal constitutional right. See

Tiedeman v. Benson, 122 F.3d 518, 522 (8th Cir. 1997). A substantial showing is a showing that

1
 Because movant indicates he signed the motion and placed it in his institution's mailing system on July
13, 2020, the Court deems the motion to have been filed on that date. See Moore v. United States, 173
F.3d 1131, 1135 (8th Cir. 1999).

                                                   2
  Case: 4:20-cv-00945-RLW Doc. #: 2 Filed: 08/19/20 Page: 3 of 3 PageID #: 15


issues are debatable among reasonable jurists, a Court could resolve the issues differently, or the

issues deserve further proceedings. Cox v. Norris, 133 F.3d 565, 569 (8th Cir. 1997) (citing

Flieger v. Delo, 16 F.3d 878, 882-83 (8th Cir. 1994)). Because movant has made no such

showing, the Court will not issue a certificate of appealability.

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED for lack of jurisdiction.

       IT IS FURTH~R~RDERED that the Court will not issue a certificate of appealability.

       Dated this   i.L._ :fay of August, 2020.


                                                   RONNIE L. WHITE
                                                   UNITED STATES DISTRICT JUDGE




                                                  3
